OLSZEWSKI, Judge,
concurring and dissenting.
I wholeheartedly agree with the majority that the evidence presented was sufficient to convict appellant of homicide by vehicle while driving under the influence, and that Commonwealth v. Uhrinek, 518 Pa. 532, 544 A.2d 947 (1988) provides a rule concerning the admissibility of evidence, and not the sufficiency of evidence. On the other hand, I respectfully disagree with the majority’s disposition of the homicide by vehicle charge as “surplusage.” In my opinion, that portion of the appeal dealing with the homicide by vehicle charge is subject to quashal and remand to the trial court for appropriate action. Upon filing of the notice of appeal, the trial court was divested of jurisdiction pursuant to Pa.R.A.P. 1701(a). Therefore, I disagree with the majority’s conclusion that the trial court retained jurisdiction to enter its order dated January 11, 1989. Accordingly, I cannot join in the comments set forth in footnote 1 of the majority opinion.
In the interest of judicial economy and prompt and effective disposition of cases, the better practice involving crimes arising from the same occurrence would be to argue and dispose of all post-verdict motions together. Since the constitutional prohibition against double jeopardy mandates that such crimes be tried together, it logically follows that post-trial matters in such cases should be dealt with in one proceeding wherever possible. Had the trial court done so *527in this case, we would not be faced with the procedural morass confronting us today.